DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group II in the reply filed on 11/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan (US Patent Publication 2018/0250456).
As to claim 11, Nitzan discloses in Figure 1 a method for treating edema (Paragraph [0094]) comprising operating a pump (Paragraph [0009]) to increase flow (Paragraph [0015) through an innominate vein of a patient (Paragraph [0149]) and releasing an anticoagulant at or adjacent an inlet of the pump (Paragraph [0098]).
As to claim 12, Nitzan discloses an impeller in a cage (Paragraph [0013]) at the distal end of a catheter (1).
As to claim 13, Nitzan discloses a motor (9).
As to claim 14, Nitzan discloses the catheter includes a medicament lumen (Paragraph [0098]).
As to claim 15, Nitzan discloses providing the anticoagulant at a reservoir (Paragraph [0098]), inserting the catheter in the innominate vein (Paragraph [0149]), operating the motor (Paragraph [0114]) and washing the anticoagulant over the impeller (Paragraph [0098]).
As to claim 16, Nitzan discloses decreasing pressure at a lymphatic duct (Paragraph [0008]).
As to claim 17, Nitzan discloses an impeller on a distal end of a catheter (Figure 1) and releasing an anticoagulant from a port at the proximal portion of the impeller (paragraph [0098]).
As to claim 18, Nitzan discloses preventing clotting or thrombosis (Paragraph [0098]).
As to claim 19, Nitzan discloses heparin (Paragraph [0098]).
As to claim 20, Nitzan discloses restricting flow from a jugular vein (Paragraph [0015]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774